          Case 4:20-cv-00064-MWB Document 72 Filed 12/04/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ISAIAH HUMPHRIES,                          :
                                           :
                    Plaintiff              :
      v                                    :     No. 4:20-cv-00064-MWB
                                           :
THE PENNSYLVANIA STATE                     :     (The Honorable Matthew W.
UNIVERSITY; JAMES FRANKLIN;                :     Brann)
and DAMION BARBER                          :
                                           :
                    Defendants             :
                                           :

    PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS
THE PENNSYLVANIA STATE UNIVERSITY AND JAMES FRANKLIN’S
 MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED COMPLAINT
       PURSUANT TO RULE 12(B)(6), FEDERAL RULES OF
                     CIVIL PROCEDURE

      PLEASE TAKE NOTICE that the plaintiff, by and through counsel, opposes

the defendants’ Motion to Dismiss Plaintiff’s Third Amended Complaint Pursuant to

Rule 12(b)(6), Federal Rules of Civil Procedure. In support of the response the

plaintiff incorporates by reference the attached Memorandum of Law and

accompanying papers.

      PLEASE TAKE FURTHER NOTICE that a proposed form of Order is

attached.
       Case 4:20-cv-00064-MWB Document 72 Filed 12/04/20 Page 2 of 2



                                Respectfully submitted,

                          By:   /s/ Steven F. Marino
                                Steven F. Marino, Esquire
                                PA Attorney I.D. No. 53034
                                Joseph Auddino, Esquire
                                PA Attorney I.D. No. 316752
                                MARINO ASSOCIATES
                                301 Wharton Street
                                Philadelphia, PA 19147
                                Telephone: (215) 462-3200
                                Telecopier: (215) 462-4763
                                smarino@marinoassociates.net
                                jauddino@marinoassociates.net

Dated: December 4, 2020         Attorneys for Plaintiff




                                         2
